Title: From George Washington to Francis Walker, 10 October 1797
From: Washington, George
To: Walker, Francis



Dear Sir,
Mount Vernon 10th Oct. 1797

In answering your favor of the 28th Ulto which has been duly received—I wish it was in my power to give you more satisfactory information than you will find, in this letter, relative to the lands near Suffolk.
Some years ago (before, if my memory serves me, I was called to administer the Government of the U. States) Mr John Lewis, as Executor of his father Colo. Fielding Lewiss Will, informed me that the circumstances of that estate required that his father’s interest in the lands wch were bought by him, your father & myself,

lying as above, should be sold. In reply, I told him that any bargain for it that Doctr Walker & himself would make, I would abide by. Since which I have never heard a tittle from either, on this subject—nor do I know in whose possession, or under what circumstances the lands now are. That they are not sold I am inclined to believe, because the title papers are still in my care, & no application has ever been made for them.
These, from a cursory examination, appear to be from.

               
                  Jos[ep]h Jones to G.W.—T.W. & F.L. for 2 tracts
                   872 acres
               
               
                  Jas Wright
                  Do
                  Do
                  Do
                  
                    50
               
               
                  Stepn Wright
                     Do
                     Do
                     Do
                     
                   100
               
               
                  Kings Patent
                  Do
                  Do
                  Do
                  
                   188
               
               
                  
                  
                  
                  
                  Total
                  1210
               
            
I thank you for offering to sell me your interest in the above lands; but I have no disposition to become the purchaser, having lately sold my share of the Company’s property in the Dismal swamp, and formerly a tract adjoining thereto, held by the deceased Colo. Lewis & myself; I shall be willing, however, at any time, to join you & Mr John Lewis in disposing of them to any other purchaser. With esteem & regard I am Sir Your most Obedt Hble Servt

Go: Washington

